DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 16-37 are currently pending and rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 16-19, 21-23, 25-28, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhar (EP 1059243) in view Schellhaass (EP 343629), Komatsu (US 6325542) and in further view of Varbanov (US 20150329259) and Gotoh (US 553345).
Regarding claim 16, Vadhar teaches a flexible package comprising: a first flexible wall (see at least figure 3B, item 30; figure 8A-8C); a second flexible wall opposed to and coupled to the first flexible wall (see at least, figure 3B, item 28 which shows the package with a first and second opposing flexible walls coupled to each other; see also figure 8A-8C); 
a plurality of outside edges (see figure 3A, 8A), wherein the flexible package is openable only along a first outside edge of the plurality of outside edges (see figure 3A, 3B, item 52; paragraph 106 - “comprising peelable top heat seal 52, permanent side heat seal 22 and 24 and permanent bottom seal 54; see also figure 8A-C and paragraph 114 showing permanent seals 22, 24, 114 and peelable seal 112).).  At figure 12, Vadhar which shows an analogous peelable first outside edge at item 208 such that the package is openable only along a first outside edge.
Vadhar further teaches at least one permanent seal (see paragraph 106 which teaches that seals 22, 24 and 54 are permanent seals; see also paragraph 114); and consisting of one easy-peel seal (see paragraph 141, line 30 - “peelable (i.e., easy-open)”; paragraph 106; figure 3A, item 52; figure 8A, item 112).
As shown in figure 3A and 8A, the at least one permanent seal and the easy-peel seal define the plurality of outside edges and the at least one permanent seal and the easy-peel seal couple the first flexible wall with the second flexible wall to define a single enclosed space therebetween in a filled, sealed state.  Vadhar further teaches that the permanent and peelable seals are hermetic seals (paragraph 59) and thus teaches that the seals maintain an airtight seal of the enclosed space in the filled, sealed state.  
Vadhar’s flexible package is openable at the easy-peel seal along the first outside edge of the plurality of outside edges to release contents from the flexible package after opening.  
Claim 16 differs from Vadhar in specifically reciting, “the easy-peel seal having a first elongated portion and a second elongated portion joined together at an apex” and “the flexible package openable at the apex of the easy peel seal along the first outside edge of the plurality of outside edges to release contents from the flexible package after opening.”
It is noted however, that Schellhaass teaches a peelable seal (see figure 1, item 14; column 3, lines 55) where the peelable seal has a first and second elongated portion joined together at an apex (see figure 1, item 22) where the apex allows for easier peeling to separate the peelable heat sealed seam (see column 4, line 6-23).  Schellhaass is also directed to a foil package (see column 1, lines 12-16), and thus it would have been obvious to one having ordinary skill in the art that Schellhaass is also directed to flexible packages having sealed ends.  At column 3, lines 1-27, Schellhaass is also suggesting flexible packages which comprise the peelable seal with an apex.  Komatsu also teaches a peelable seal comprising a first and second elongated portions joined together at an apex (see at least, figure 2, item 4c; figure 6, item 4c), where the apex can be advantageous for facilitating peeling of the seal, compared to a horizontal seal due to requiring a small tensile force (see at least, column 6, lines 43-51) and where the package, like Vadhar, can be a food pouch where one side is openable and the others can remain sealed (see column 1, lines 52-67) and that the package is a hermetic (i.e. air tight) package (see column 4, line 61).  
Vadhar is not limiting regarding the configurations of the peelable seals.  To thus modify the shape of Vadhar’s peelable seal to have two segments that form an apex, as taught by Schellhaass and Komatsu would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for facilitating peeling of a peelable seal with ease.
Claim 16 differs from the above combination in also reciting, “wherein at least one portion of the at least one permanent seal increases in a width dimension in a direction distal to the apex.”
It is initially noted that the claim only requires a portion of the permanent seal to increase in a width dimension in a direction distal to the apex.  
Nonetheless, it is noted that Varbanov teaches flexible containers (see figure 1 and 3) comprising a weld line that has a width that can increase from the top (2) of the pouch to the base (3) of the pouch (see paragraph 158, 147, 148, 144; figure 1, item 6b and paragraph 158, 159), where the increase in width toward the bottom of the pouch (see figure 2a) has been advantageous for providing a larger opening to allow improved access to the contents without increasing the quantity of materials used for manufacturing (paragraph 8).  Varbanov further teaches that the width w1 of the seal at the base of the pouch can be between 0.05-30mm (paragraph 33) and a width w2 of the seal at a top of the pouch should be smaller than w2 and can be less than 20mm, for example 10mm (see paragraph 34).  
To thus modify the combination and to thus increase the width of the permanent seals of Vadhar from the top of the pouch toward the bottom, as taught by Varbanov would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to provide a larger opening to allow improved access to the contents without increasing the quantity of materials used for manufacturing.
Regarding the limitation of, “wherein the easy-peel seal is configured to maintain the airtight seal of the enclosed space through a retort process,” the claim differs from the above combination in this regard.
In this regard, Vadhar already teaches a hermetically sealed package (paragraph 18, lines 38-39).  Vadhar further teaches that the permanent seal can preferably have a strength of greater than 5lbs/inch (paragraph 11), which is equivalent to 0.875 N/mm, or 13.1 N/15mm (5lb/inch = 875N/m = 0.875N/mm = 13.1N/15mm).  Vadhar further teaches on this same paragraph that the peelable seal can have seal strength of 5lb/inch, or 13.1 N/15mm. This appears to be similar to the peel seal strength as already recited in claims 21 and 24.
Furthermore, Gotoh teaches retort in pouch foods (see column 1, lines 5-10) where the pouch comprises a peelable seal having a peel strength of 300-1500 g/15mm (column 2, lines 50-51), which is equivalent to 2.94-14.7 N/15mm, where such seal strength can also withstand retort sterilization (see column 1, lines 20-25) (300-1500g/15mm x 0.0098N/g = 2.94-14.7N/15mm).  The prior art teachings thus show that providing the claimed strength for the peelable seals has been recognized in the art to also withstand sterilization processes.  
Since Vadhar is also packaging foods within the flexible package, to thus modify Vadhar and to ensure that the seals maintain their integrity “when” treated in a retort process would further have been obvious to one having ordinary skill in the art, for the purpose of sterilizing the contents for increasing shelf-life, while also ensuring the integrity of the peelable seal.  Because the combination teaches a similar peel strength as that of claim 21 and 24 for the peelable seal, it is seen that the prior art would also have been capable of maintaining an airtight seal through a retort process.  As the claim is directed to the product and as the prior art teaches packaged foods with similar peel strengths and also teaches a hermetic peelable seal, it is seen that the prior art would also have been configured to maintain an airtight seal through a retort process.
Regarding claim 17, Vadhar teaches the plurality of edges define a perimeter of the enclosed space (see at least, figure 3A-C, 8A-C and 12).
Regarding claim 18, Vadhar can be construed as teaching flaps in the first and second walls, which extend beyond the easy peel seal, in a direction opposite the enclosed space (see figure 3B, item 32, 52; figure 8B, near item 112).  These can be construed as flaps.  As the seal is opened by pulling the sheets away from each other, Vadhar can be construed as teaching flaps to open the package.  Schellhaass further teaches flaps extending beyond the easy-peel seal that can be pulled away from each other (figure 1, item 20), as does Komatsu (see figure 7).  Providing flaps to Vadhar’s package would thus have been obvious to one having ordinary skill in the art, for facilitating opening of the peelable seal.
Regarding claim 19, the at least one permanent seal, as taught by Vadhar is seen to be resistant to being pulled apart because the reference teaches that the package has one openable seal while the remaining seals are desirably not opened.  
Regarding claim 21, in view of Gotoh, as already discussed above with respect to claim 16, the combination teaches a peeling force of 14.7N/15mm and thus suggests a peeling force starting at the apex being at least 5-20N.  
Modification of Vadhar in this regard would have been obvious to one having ordinary skill in the art for the purpose of achieving the desired strength to retain the contents within the package and peel the seal apart to access the contents.  
Regarding claim 22, Vadhar teaches permanent seals with a seal strength of greater than 5 pounds per inch (paragraph 11), which is equivalent to 13.13N/15mm (5lb/in = 875.63 N/m = 0.87563N/mm = 13.13N/15mm).  To thus provide a permanent seal strength of at least 13.13N/15mm would have been obvious to one having ordinary skill in the art, for the known purpose of ensuring the permanent seals do not inadvertently open.
Regarding claim 23, Vadhar teaches permanent seals that desirably remain sealed and further teaches one easy peel seal that is desirably opened and Vadhar also teaches that the peel seal has a peel strength that is less than that of the permanent seal (see paragraph 11).
Regarding claim 25, Varbanov teaches that the width w1 of the seal at the base of the pouch can be between 0.05-30mm (paragraph 33) and a width w2 of the seal at a top of the pouch should be smaller than w1 and can be less than 20mm, for example 10mm or 2mm (see paragraph 34), which would thus have resulted in an increase in the width dimension of at least 50% (i.e. from 2mm or 10mm at the top of the pouch to 30mm at the bottom of the pouch). 
Regarding claim 26, in view of Varbanov, the combination teaches that the width dimension can increases by at least 2mm in view of an increase from 2mm or 10mm at the top to 30mm at the bottom. 
Regarding claim 27, in view of Varbanov, the combination teaches that the width dimension of the at least one permanent seal can increase from less than 3.5mm (i.e. 2mm at the top of the pouch) to greater than 5.5mm in the distal direction (i.e. 30mm at the bottom of the pouch).
Regarding claim 28, in view of Varbanov, the combination teaches the width dimension of the at least one permanent seal increases along a length of the at least one portion.
Regarding claim 31, Vadhar teaches the at least one permanent seal includes a first and second longitudinal portion (see at least, figure 3A-C where there are two longitudinal portions to the permanent seal).  The combination applied to claim 16 further teaches the flexible package including an openable end at the apex of the easy peel seal.
Regarding the limitation of, “the easy-peel seal further includes a first linear portion positioned between the first elongated portion and the first longitudinal portion, wherein the first elongated portion is disposed at an angle to the first linear portion, and a second linear portion positioned between the second elongated portion and the second longitudinal portion, wherein the second elongated portion is disposed at an angle to the second linear portion,” the claim differs from Vadhar in this regard.
However, Komatsu also teaches linear portions between the respective first and second elongated portions and first and second longitudinal portions (see figures 3-8), similarly for controlling the peeling of the peelable seal.  Schellhaass also teaches the easy peel seal including additional linear portions (see figure 5) which would thus have been between the first elongated portion and the first longitudinal portion, and between the second elongated portion and the second longitudinal portion.  
To thus modify Vadhar so as to provide a first and second linear portions between the first and second elongated and longitudinal portions would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for facilitating peeling of a peelable seal, for another, recognized for providing a controlled and easily peelable seal.
Regarding the first and second linear portions of the easy peel seal overlapping with a part of longitudinal portions of the at least one permanent seal, the combination teaches a hermetically sealed package.  Vadhar also teaches that the peelable seal is to maintain the hermetic seal of the package (see paragraph 59).  Therefore, it would have been obvious to one having ordinary skill in the art for the peelable seal to overlap with the elongated portions of Vadhar’s permanent seals to ensure that the package retained its hermetic nature prior to the peelable seal being opened. Nonetheless, Komatsu teaches first and second linear portions of a peelable seal that overlap with the respective first and second longitudinal portion of the permanent seal (see figure 3, item 9, 4c).
Regarding claim 34, Vadhar is seen to teach a rectangular shaped package, as shown in the figures.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Vadhar (EP 1059243)  as the primary reference, and in further view of Loyd (US 20070151885).
Regarding claim 20, the claim differs from the combination as applied to claim 16 in specifically reciting, “wherein each of the flaps comprises at least one grip feature.
 Loyd has been further relied on to teach tactile attributes for separating two flexible walls from each other in order to access the contents of the package (see paragraph 39).  Since Vadhar already desires to peel open the package, to modify the combination and to provide grip features such as tactile attributes would have been obvious to one having ordinary skill in the art for facilitating gaining access to the free edge and opening the package.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 21 above, which relies on Vadhar (EP 1059243)  as the primary reference, and in further view of Mack (US 20130048636).
Regarding claim 24, Vadhar teaches permanent seals with a seal strength of greater than 5 pounds per inch (paragraph 11), which is equivalent to greater than 13.13N/15mm (5lb/in = 875.63 N/m = 0.87563N/mm = 13.13N/15mm).  Vadhar teaches the peel seal with a strength of 5 pounds per inch (paragraph 11), which is equivalent to 13.13N/15mm.  Vadhar also teaches a peel seal strength of 2.5pounds per inch (paragraph 11), which is equivalent to 6.55N/15mm (2.5lb/in = 437.81N/m = 0.43781 N/mm = 6.55 N/15mm).
Vadhar’s teachings encompasses a seal strength of 20N/15mm for the permanent seal.  
While not explicit in reciting the above values, Mack further teaches permanent peripheral seals having a strength of 10N/15mm to 200N/15mm or 40-80N/15mm ([0030]). To thus modify Vadhar to have permanent seals with a peel strength of at least 20 N/15mm would have been obvious to one having ordinary skill in the art, for the purpose of preventing those seals from delaminating.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 16 above, which relies on Vadhar (EP 1059243) as the primary reference, and in further view of Hernandez (US 20040052906)
Regarding claims 29 and 30, Vadhar teaches a food product disposed in the enclosed space such as cheese and pet food (paragraph 18).
While it is conceivable that some of the food ingredients could be construed to have a water activity of at least 0.6, claim 29 differs in specifically reciting the food having a water activity of at least 0.6. 
Hernandez teaches pet foods (see the abstract), which can be packaged into a pouch that is retortable (paragraph 44) and where the pet food can have a water activity of greater than0.6 (see page 5, claims 4-5, paragraph 43).
Since Vadhar teaches packaging pet food, modification of Vadhar to package other known types of pet foods, also taught to be packaged into a pouch, would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on the particular conventional type of food desired to be packaged within similar packaging.  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 16 above, which relies on Vadhar (EP 1059243)  as the primary reference, and in further view of Inoue (US 20040134802).
Further regarding claim 31, it is noted that Inoue teaches a first and second linear portion of the peelable seal, between the respective first and second elongated and longitudinal portions, where the shape of the peelable seal has been used for controlling the peeling of the seal (paragraphs 57-58).  The purpose of Inoue’s peelable seal configuration is similar to that already suggested by Schellhaass and Komatsu, of facilitating peeling of the seal.  To thus modify the combination and use another conventional configuration for a peelable seal, such that the peelable seal forming the apex as taught by Schellhaass and Komatsu further includes linear portions between the apex portion and the longitudinal permanent seals, would have been obvious to one having ordinary skill in the art as a substitution of one configuration of peelable seal for another, both recognized for facilitating peeling of the seal.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above (both rejections), which relies on Vadhar (EP 1059243) as the primary reference, and in further view of Goglio (US 20090097786).
Claim 32 differs from the combination applied to claim 31, in specifically reciting that the first and second longitudinal portions each include a concave portion disposed at a location in the range of 30 percent to 70 percent along a longitudinal length thereof.
However, Goglio is seen to teach concave portions that can be construed as in the range of 30 to 70 percent along a longitudinal length thereof (figure 1, item 8), for the purpose of facilitating gripping of the package ([0026]).  The claim also does not limit the particular direction for the 30-70percent along a longitudinal length.  The particular positioning of the concave portions would further have been a rearrangement of parts as the prior art teaches the concave portions on the first and second longitudinal portions for a similar purpose as Applicant, for gripping the package.  To modify the combination which teaches that the packaging can be used for packaging various types of products including foods, and to provide concave portions would have been obvious to one having ordinary skill in the art for being able to easily handle the package when the package accommodates larger sized products.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 16 above which relies on Vadhar (EP 1059243) as the primary reference, and in further view of VanLoocke (US 20080240628) and Kinigakis (US 20070104395).
Regarding claim 33, the claim differs from the combination in specifically reciting a gusset between the first and second flexible wall and opposite the apex.  
Kinigakis teaches packages with a peelable seal (118) that can comprise a gusset (see figure 14, 16 and paragraph 51) for the purpose of increasing the size of the product receiving cavity and for providing a stand-up feature (see paragraph 53).   VanLoocke further evidences similar types of gussets (see paragraph 41, 52, Figure 12, item 120).  Modification of the combination would have been obvious to one having ordinary skill in the art, based on conventional expedients for providing a stand-up gusset, where such a modification would have been advantageous for increasing the size of the receiving cavity while allowing the bag to stand upright. 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vadhar (EP 1059243) in view Schellhaass (EP 343629), Komatsu (US 6325542) and Gotoh (US 553345) and in further view of Henderson (US 20090161995) and Tanaka (US 6568533).
Regarding claim 35, it is noted that the claim does not recite the at least one permanent seal increasing in a width dimension in a direction distal to the apex. 
As such, regarding claim 35, Vadhar, Schellhaass, Komatsu and Gotoh have been taken as already discussed above in the combination as applied to claim 16 to teach a package comprising a first flexible wall, a second flexible wall opposed to and coupled to the first flexible wall; a plurality of outside edges with the package only openable along a first outside edge; the package comprising at least one permanent seal and consisting of one easy peel seal.  Vadhar, Schellhaass, Komatsu and Gotoh as applied to claim 16 teaches the permanent seal and easy-peel seal define a plurality of outside edges, with the easy peel seal including two elongated portions joined together at an apex, and where the permanent seal and easy peel seals define a single enclosed space and maintain an airtight seal of the single enclosed space and where the flexible package is openable at the apex of the easy-peel seal along the first outside edge of the plurality of outside edges, and wherein an external edge of the apex of the easy-peel seal projects outward from the single enclosed space.  As discussed above with respect to claim 16, the easy-peel seal is configured to maintain an airtight seal through a retort process.  
As Vadhar teaches polymeric films that are sealed together, Vadhar teaches that the permanent seal and easy-peel seal comprise a resin.  At figure 8B and 8C, Vadhar teaches that the resin of the at least one permanent seal and the resin of the at least one easy-peel seal are the same (see figure 8B and 8C, where the resin 86 is used for all seals).  This is construed as a resin, as the film is heat sealed thus teaching that the polymeric layer includes a resin.  The claim recites that the permanent seal comprises a resin and the easy peel seal comprises a resin, and that these resins are the same.  In this regard, the permanent and easy peel seals are seen to comprise the same resin. 
Regarding the limitation of, “the curing of the resin of the at least one permanent seal differs from the curing of the resin of the easy-peel seal in at least one of an energy, a temperature and a duration of time,” it is noted that Vadhar teaches that the seals can be made by a plurality of differing techniques (paragraph 55) by heating to the respective seal initiation temperatures, as well as by using differing heating techniques including thermal sealing as well as IR radiation.  Therefore, Vadhar is seen to suggest “curing” of the seal using differing energy and temperature because the reference suggests that the seal initiation temperatures can vary. 
Further regarding the use of differing energy, time or duration to produce the permanent and peelable seals, Henderson further teaches a flexible package for foods (see figure 3 and paragraph 4) where a resin is applied to the entire film of the package, and upon the application of heat and pressure a seal forms between the two films.  The strength of the resultant seal is adjusted by varying the amount of heat, pressure and time applied to the seal, as well as temperature, thus resulting in two seals of varying strength (paragraph 34, item 301, 302).   Tanaka, as shown in figures 19 and 24, teaches that it has been conventional for seal strengths to increase when varying the sealing temperature (see figure 19, where the resin lump strength increased from 140-155°C and where the seal strength at 140°C was similar to the peel strength of the weakly sealed portion at 145°C).  
To thus modify the combination and to control the heat and time of sealing for controlling the sealing strength would have been obvious to one having ordinary skill in the art, as the art suggests that the use of resins, as well as time and temperature control have been conventional expedients for controlling the strength of the seal.  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 16 above, which relies on Vadhar (EP 1059243)  as the primary reference, and in further view of Holloway (US 4279344).
Regarding claim 36, Vadhar teaches a layer that can be a polyester (paragraph 83, 88) and an innermost layer that can comprise polypropylene (paragraph 9 - peelable layer).  Vadhar further suggests moisture barrier layers between these two layers (see paragraph 83), such as metallized films.
The claim differs in reciting that the polyester layer is polyethylene terephthalate and that there is a layer of aluminum between the PET and the polypropylene.
Holloway teaches packages for food, where it has been conventional in the art to use an outer layer of polyethylene terephthalate as a protection layer; a middle aluminum foil layer as a barrier layer, and an inner sealing layer of polypropylene (see at least, the abstract).  To thus modify Vadhar and to use PET as an outer protection layer, and an aluminum layer in between the PET and the polypropylene, as a barrier layer would have been obvious to one having ordinary skill in the art, for the known purpose of providing structural barrier protection to the package.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above (both rejections), which relies on Vadhar (EP 1059243)  as the primary reference, and in further view of Inoue (US 20040134802) and Pahlberg (US 20080004594).
Regarding claim 37, the combination as applied to claim 31 already teaches a first and second linear portion of the peelable seal, between the respective first and second elongated and longitudinal portions, where the shape of the peelable seal has been used for controlling the peeling of the seal, as already discussed above.   There is a convex portion formed by the first and second elongated portion and the first and second flexible wall, and where the convex portion would have had a height. 
Claim 37 differs in specifically reciting that the height of the confect portion is at least 2mm with respect to the first and second linear portions.
 Regarding the specific height of the convex portion with respect to the first and second linear portions, it is noted that it is not seen that patentability can be predicated on the specific height of the convex portion, as the prior art already teaches a convex portion for controlling the peeling of a peelable seal, such that the specific height would have been an obvious matter of engineering and/or design based on controlling the degree of peelability of the seal.  Nonetheless, Inoue further teaches providing a first and second elongated portion joined together at an apex, where the apex has been advantageous for being able to facilitate opening of the peelable seal (see paragraphs 57-58) and where first and second linear portions of the peelable seal are between the first and second elongated seals and respective first and second longitudinal portions.  While not specific as to the height of the convex portion, Pahlberg teaches peelable seals comprising a first and second elongated portion forming an apex, together with first and second linear portions (see figure 5).  Pahlberg further teaches that the height of the convex portion can be 30mm compared to the first and second linear portions, for example (paragraph 95), for the purpose of providing easier opening of a stronger seal (see paragraph 93).  
As the combination already teaches a peelable seal with an apex, to modify the combination so as to have the convex portion of the apex be 30mm in height compared to the linear portions, would have been obvious to one having ordinary skill in the art for the purpose of providing a strong seal that can be more easily opened.


Claims 16-19, 21-23, 25-28, 31, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinigakis (US 20070104395) in view of Vadhar (EP 1059243), Schellhaass (EP 343629), Komatsu (US 6325542) and in further view of Varbanov (US 20150329259) and Gotoh (US 5538345).
Regarding claim 16, Kinigakis teaches a flexible package comprising: a first flexible wall; a second flexible wall opposed to and coupled to the first flexible wall (see figure 15 which shows the package with a first and second opposing flexible walls coupled to each other); 
There are a plurality of outside edges, and the package is seen to be openable only along a first outside edge.  That is, at figure 14 and 15, there is an outside edge at 1018 and another at 1007 (i.e. the bottom seal).  Figure 15, item 1007 is a permanent seal (paragraph 52) and seal 1018 is an “easy peel seal.”  As shown in figure 14 and 15, Kinigakis reads on “consisting of one easy-peel seal” because item 1018 has been construed to be the easy-peel seal.  While figure 14 and 15 further teach that there is a recloseable seal 1017, this is not seen to be excluded by the claim, especially as the preamble indicates that the claim is a comprising claim.  The seal 1017 has not been construed to be “an easy-peel seal.”
The permanent seal and the easy-peel seal define the plurality of outside edges, because figure 15 shows that the recloseable seal 1017 is opened.
The one permanent seal and the easy peel seal couple the first and second flexible wall to define a single enclosed space there-between.
Kinigakis further teaches that the manually openable seals can be hermetic (see paragraph 10), which thus suggests airtight seals.
If it could have been construed that Kinigakis was not specific in this regard, then it is noted that Vadhar further teaches at least one permanent seal (see paragraph 106 which teaches that seals 22, 24 and 54 are permanent seals; see also paragraph 114); and consisting of one an easy-peel seal (see paragraph 141, line 30 - “peelable (i.e., easy-open)”; paragraph 106; figure 3A, item 52; figure 8A, item 112).  Vadhar further teaches that the permanent and peelable seals are hermetic seals (paragraph 59) and thus teaches that the seals maintain an airtight seal of the enclosed space in the filled, sealed state.  
Kinigakis and Vadhar are both directed to a package with one easy peel opening and to thus modify Kinigakis to maintain an airtight seal of the enclosed space would have been obvious to one having ordinary skill in the art, for the known purpose of keeping the contents isolated from the external environment for protecting the contents.
Claim 16 differs from Kinigakis in specifically reciting, “the easy-peel seal having a first elongated portion and a second elongated portion joined together at an apex, wherein an external edge of the apex of the easy-peel seal projects outward from the single enclosed space” and “the flexible package openable at the apex of the easy peel seal along the first outside edge of the plurality of outside edges to release contents from the flexible package after opening.”
It is noted however, that Schellhaass teaches a peelable seal (see figure 1, item 14; column 3, lines 55) where the peelable seal has a first and second elongated portion joined together at an apex (see figure 1, item 22) where the apex allows for easier peeling to separate the peelable heat sealed seam (see column 4, line 6-23).  Schellhaass is also directed to a foil package (see column 1, lines 12-16), and thus it would have been obvious to one having ordinary skill in the art that Schellhaass is also directed to flexible packages having sealed ends.  At column 3, lines 1-27, Schellhaass is also suggesting flexible packages which comprise the peelable seal with an apex.  Komatsu also teaches a peelable seal comprising a first and second elongated portions joined together at an apex (see at least, figure 2, item 4c; figure 6, item 4c), where the apex can be advantageous for facilitating peeling of the seal, compared to a horizontal seal due to requiring a small tensile force (see at least, column 6, lines 43-51) and where the package, like Vadhar, can be a food pouch where one side is openable and the others can remain sealed (see column 1, lines 52-67) and that the package is a hermetic (i.e. air tight) package (see column 4, line 61).  
To thus modify the shape of Kinigakis’s peelable seal (1018) to have two segments that form an apex, as taught by Schellhaass and Komatsu would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized for facilitating peeling of a peelable seal with ease.
Claim 16 differs from the above combination in also reciting, “wherein at least one portion of the at least one permanent seal increases in a width dimension in a direction distal to the apex.”
In view of Vadhar, the combination further teaches similar types of packages which also include vertical permanent seals (see figures 3A-C, 8A-C).  Additionally, Kinigakis at figure 16 also teaches vertical seals which increase in width.  To thus modify the figure 15 embodiment of Kinigakis and to provide vertical permanent seals would have been obvious to one having ordinary skill in the art, for the purpose of providing another conventional sealing configuration recognized for also providing a peelable seal together with permanent seals that form a single closed environment and where the peelable seal also defines an outside edge.  
Regarding the permanent seal increasing in the width dimension, Varbanov teaches flexible containers (see figure 1 and 3) comprising a weld line that has a width that can increase from the top (2) of the pouch to the base (3) of the pouch (see paragraph 158, 147, 148, 144; figure 1, item 6b and paragraph 158, 159), where the increase in width toward the bottom of the pouch (see figure 2a) has been advantageous for providing a larger opening to allow improved access to the contents without increasing the quantity of materials used for manufacturing (paragraph 8).  Varbanov further teaches that the width w1 of the seal at the base of the pouch can be between 0.05-30mm (paragraph 33) and a width w2 of the seal at a top of the pouch should be smaller than w2 and can be less than 20mm, for example 10mm (see paragraph 34).  
To thus modify the combination and to thus increase the width of the permanent seals of taught by the combination, from the top of the pouch toward the bottom, as taught by Varbanov would thus have been obvious to one having ordinary skill in the art, for the purpose of being able to provide a larger opening to allow improved access to the contents without increasing the quantity of materials used for manufacturing.
Regarding the limitation of, “wherein the easy-peel seal is configured to maintain the airtight seal of the enclosed space through a retort process,” the claim differs from the Kinigakis combination in this regard.
However, Vadhar further teaches that the permanent seal can preferably have a strength of greater than 5lbs/inch (paragraph 11), which is equivalent to 0.875 N/mm, or 13.1 N/15mm (5lb/inch = 875N/m = 0.875N/mm = 13.1N/15mm).  Vadhar further teaches on this same paragraph that the peelable seal can have seal strength of 5lb/inch, or 13.1 N/15mm. This appears to be similar to the peel seal strength as already recited in claims 21 and 24.
Furthermore, Gotoh teaches retort in pouch foods (see column 1, lines 5-10) where the pouch comprises a peelable seal having a peel strength of 300-1500 g/15mm (column 2, lines 50-51), which is equivalent to 2.94-14.7 N/15mm, where such seal strength can also withstand retort sterilization (see column 1, lines 20-25) (300-1500g/15mm x 0.0098N/g = 2.94-14.7N/15mm).  The prior art teachings thus show that providing the claimed strength for the peelable seals has been recognized in the art to also withstand sterilization processes.  
Since Kinigakis is also packaging foods within the flexible package, to thus modify the combination and to ensure that the seals maintain their integrity “when” treated in a retort process would further have been obvious to one having ordinary skill in the art, for the purpose of sterilizing the contents for increasing shelf-life, while also ensuring the integrity of the peelable seal.  Because the combination teaches a similar peel strength as that of claim 21 and 24 for the peelable seal, it is seen that the prior art would also have been capable of maintaining an airtight seal through a retort process.  As the claim is directed to the product and as the prior art teaches packaged foods with similar peel strengths and also teaches a hermetic peelable seal, it is seen that the prior art would also have been configured to maintain an airtight seal through a retort process.
Regarding claim 17, Kinigakis teaches the plurality of edges define a perimeter of the enclosed space (see figure 13, 15).  Vadhar also teaches this concept as already discussed above.
Regarding claim 18, Kinigakis teaches wherein each of the first and second flexible walls includes at least one flap extending beyond the easy-peel seal in a direction opposite the enclosed space for facilitating opening of the package (see figure 15).  
Regarding claim 19, the at least one permanent seal, as taught by Kinigakis is seen to be resistant to being pulled apart because the reference shows only the peelable seal as being opened.  
Regarding claim 21, in view of Gotoh, as already discussed above with respect to claim 16, the combination teaches a peeling force of 14.7N/15mm and thus suggests a peeling force starting at the apex being at least 5-20N.  
Modification of the combination in this regard would have been obvious to one having ordinary skill in the art for the purpose of achieving the desired strength to retain the contents within the package and peel the seal apart to access the contents.  
Regarding claim 22, Vadhar teaches permanent seals with a seal strength of greater than 5 pounds per inch (paragraph 11), which is equivalent to 13.13N/15mm (5lb/in = 875.63 N/m = 0.87563N/mm = 13.13N/15mm).  To thus modify Kinigakis and provide a permanent seal strength of at least 13.13N/15mm would have been obvious to one having ordinary skill in the art, for the known purpose of ensuring the permanent seals do not inadvertently open.
Regarding claim 23, it would have been obvious for the effective peel force of Kinigakis’s easy-peel seal to be lower than that of the permanent seal as the reference teaches the easy peel seal of Figure 13-15, item 1018 to be desirably openable while the permanent seal 1017 to remain closed.  This is further supported by Vadhar also teaching the permanent seals having a greater seal strength than the peelable seal (paragraph 11). 
Regarding claim 25, Varbanov teaches that the width w1 of the seal at the base of the pouch can be between 0.05-30mm (paragraph 33) and a width w2 of the seal at a top of the pouch should be smaller than w1 and can be less than 20mm, for example 10mm or 2mm (see paragraph 34), which would thus have resulted in an increase in the width dimension of at least 50% (i.e. from 2mm or 10mm at the top of the pouch to 30mm at the bottom of the pouch). 
Regarding claim 26, in view of Varbanov, the combination teaches that the width dimension can increases by at least 2mm in view of an increase from 2mm or 10mm at the top to 30mm at the bottom. 
Regarding claim 27, in view of Varbanov, the combination teaches that the width dimension of the at least one permanent seal can increase from less than 3.5mm (i.e. 2mm at the top of the pouch) to greater than 5.5mm in the distal direction (i.e. 30mm at the bottom of the pouch).
Regarding claim 28, in view of Varbanov, the combination teaches the width dimension of the at least one permanent seal increases along a length of the at least one portion.
Regarding claim 31, the claim differs from the embodiment of figure 15 in specifically reciting that the at least one permanent seal includes a first longitudinal portion and a second longitudinal portion and wherein the easy-peel seal further includes a first linear portion positioned between the first elongated portion and the first longitudinal portion, wherein the first elongated portion is disposed at an angle to the first linear portion, and a second linear portion positioned between the second elongated portion and the second longitudinal portion, wherein the second elongated portion is disposed at an angle to the second linear portion, wherein the first linear portion of the easy-peel seal overlaps with a part of the first longitudinal portion and the second linear portion of the easy-peel seal overlaps with a part of the second longitudinal portion.
However, Vadhar teaches similar types of flexible packages, where there can be a peelable opening, and a first and second longitudinal portion to the permanent seal (see figure 3A-C, 8A-C).  Kinigakis teaches in other embodiments, that the at least one permanent seal includes a first and second longitudinal portion (see figure 16).  
Therefore, in view of Vadhar, it would have been obvious to one having ordinary skill in the art to have modified the Figure 13-15 embodiment of Kinigakis to have longitudinal permanent seals based on conventional expedients for forming flexible packages.
Regarding the limitation of, “the easy-peel seal further includes a first linear portion positioned between the first elongated portion and the first longitudinal portion, wherein the first elongated portion is disposed at an angle to the first linear portion, and a second linear portion positioned between the second elongated portion and the second longitudinal portion, wherein the second elongated portion is disposed at an angle to the second linear portion,” the claim differs from Kinigakis in this regard.
However, Komatsu also teaches linear portions between the respective first and second elongated and longitudinal portions (see figures 3-8), similarly for controlling the peeling of the peelable seal.  Schellhaass also teaches the easy peel seal including additional linear portions (see figure 5) which would thus have been between the first elongated portion and the first longitudinal portion, and between the second elongated portion and the second longitudinal portion.  
To thus modify Kinigakis so as to provide a first and second linear portions between the first and second elongated and longitudinal portions would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for facilitating peeling of a peelable seal, for another, recognized for providing a controlled and easily peelable seal.
Regarding the first and second linear portions of the easy peel seal overlapping with a part of longitudinal portions of the at least one permanent seal, the combination teaches a hermetically sealed package.  Kinigakis also teaches that the peelable seal is to maintain the hermetic seal of the package (see paragraph 39).  Therefore, it would have been obvious to one having ordinary skill in the art for the peelable seal to overlap with the elongated portions of Kinigakis’s permanent seals to ensure that the package retained its hermetic nature prior to the peelable seal being opened.
Regarding claim 33, Kinigakis further evidences that the package can comprise a gusset (see figure 14, 16 and paragraph 51) for the purpose of increasing the size of the product receiving cavity.   Modification of Kinigakis’s embodiment of figures 13-15 to thus include a bottom gusset, would have been obvious to one having ordinary skill in the art, based on conventional expedients for providing a stand-up gusset.
Regarding claim 34, Kinigakis is seen to teach a rectangular shaped package, as shown in the figures.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 18 above, which relies on Kinigakis (US 20070104395) as the primary reference, and in further view of Loyd (US 20070151885).
Regarding claim 20, the claim differs from the combination as applied to claim 16 in specifically reciting, “wherein each of the flaps comprises at least one grip feature.
Regarding claim 20, if it could have been construed that Kinigakis’s flaps did not constitute a grip feature, then Loyd has been further relied on to teach tactile attributes for separating two flexible walls from each other in order to access the contents of the package (see paragraph 39).  Since Kinigakis teaches gripping the flaps for opening the package, modification of the combination to provide grip features such as tactile attributes would have been obvious to one having ordinary skill in the art for facilitating gaining access to the free edge and opening the package.


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 21 above, which relies on Kinigakis (US 20070104395) as the primary reference, and in further view of Mack (US 20130048636).
Regarding claim 24, the combination is seen to teach a permanent seal that is resistant to being pulled apart and in view of Vadhar, the combination encompasses the claimed seal strength for the permanent seal.
Claim 24 differs in explicitly reciting that the permanent seal has an effective peel force of at least 20 N/15mm.  
Nonetheless, Mack further teaches permanent peripheral seals having a strength of 10N/15mm to 200N/15mm or 40-80N/15mm ([0030]). To thus modify Kinigakis to have permanent seals with a peel strength of greater than 20N/15mm would have been obvious to one having ordinary skill in the art, for the purpose of preventing those seals from delaminating.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 16 above, which relies on Kinigakis (US 20070104395) as the primary reference, and in further view of Hernandez (US 20040052906)
Regarding claims 29 and 30, Kinigakis is not seen to be limiting as to the particular products within the package and teaches that the product can be meat (paragraph 10).  Nevertheless, Vadhar teaches similar types of flexible packages with a peelable seal, which can be used for packaging a variety of products, including a food product such as cheese and pet food (paragraph 18).  To thus modify Kinigakis in view of Vadhar would thus have been obvious to one having ordinary skill in the art for the purpose of packaging known products within a similar type of peelable packaging structure.
While it is conceivable that some of the food ingredients could be construed to have a water activity of at least 0.6, claim 29 differs in specifically reciting the food having a water activity of at least 0.6. 
Hernandez teaches pet foods (see the abstract), which can be packaged into a pouch that is retortable (paragraph 44) and where the pet food can have a water activity of greater than0.6 (see page 5, claims 4-5, paragraph 43).
Since the combination in view of Vadhar teaches packaging pet food, modification of the combination to package other known types of pet foods, also taught to be packaged into a pouch, would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design, based on the particular conventional type of food desired to be packaged within similar packaging.  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 31 above, which relies on Kinigakis (US 20070104395)  as the primary reference, and in further view of Goglio (US 20090097786).
Claim 32 differs from the combination applied to claim 31, in specifically reciting that the first and second longitudinal portions each include a concave portion disposed at a location in the range of 30 percent to 70 percent along a longitudinal length thereof.
However, Goglio is seen to teach concave portions that can be construed as in the range of 30 to 70 percent along a longitudinal length thereof (figure 1, item 8), for the purpose of facilitating gripping of the package ([0026]).  The claim also does not limit the particular direction for the 30-70percent along a longitudinal length.  The particular positioning of the concave portions would further have been a rearrangement of parts as the prior art teaches the concave portions on the first and second longitudinal portions for a similar purpose as Applicant, for gripping the package.  To modify the combination which teaches that the packaging can be used for packaging various types of products including foods, and to provide concave portions would have been obvious to one having ordinary skill in the art for being able to easily handle the package when the package accommodates larger sized products.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinigakis (US 20070104395) in view of Vadhar (EP1059243), Schellhaass (EP 343629), Komatsu (US 6325542) and Gotoh (US 553345) and in further view of Henderson (US 20090161995) and Tanaka (US 6568533).
Regarding claim 35, it is noted that the claim does not recite the at least one permanent seal increasing in a width dimension in a direction distal to the apex. 
As such, regarding claim 35, the Kinigakis, Vadhar, Schellhaass, Komatsu and Gotoh have been as already discussed above in the combination as applied to claim 16 to teach a package comprising a first flexible wall, a second flexible wall opposed to and coupled to the first flexible wall; a plurality of outside edges with the package only openable along a first outside edge; the package comprising at least one permanent seal and consisting of one easy peel seal.  Kinigakis, Vadhar, Schellhaass, Komatsu and Gotoh applied to claim 16 teaches the permanent seal and easy-peel seal define a plurality of outside edges, with the easy peel seal including two elongated portions joined together at an apex, and where the permanent seal and easy peel seals define a single enclosed space and maintain an airtight seal of the single enclosed space and where the flexible package is openable at the apex of the easy-peel seal along the first outside edge of the plurality of outside edges, and wherein an external edge of the apex of the easy-peel seal projects outward from the single enclosed space.  As discussed above with respect to claim 16, the easy-peel seal is configured to maintain an airtight seal through a retort process.  
Regarding the permanent seal and easy peel seal comprising a resin, “wherein the resin of the at least one permanent seal and the resin of the easy peel seal are the same and wherein the resin of the at least one the permanent seal is cured differently than the resin of the easy peel seal, wherein the curing of the resin of the at least one permanent seal differs from the curing of the resin of the easy-peel seal in at least one of an energy, temperature and duration,” the claim differs from Kinigakis in this regard.
However, Kinigakis already teaches that the peelable seal can be formed in any suitable manner and that the peelable seal can be formed where desired without the need for additional bonding materials, by using the materials of the wall structure to form both the peelable seal (118) as well as the permanent (fusion) seals (see paragraphs 40 and 41).  
Additionally, Henderson further teaches a flexible package for foods (see figure 3 and paragraph 4).  Henderson further teaches on paragraph 34 that a resin is applied to the entire film of the package, and upon the application of heat and pressure a seal forms between the two films.  The strength of the resultant seal is adjusted by varying the amount of heat, pressure and time applied to the seal, thus resulting in two seals of varying strength.   Tanaka, as shown in figures 19 and 24, teaches that it has been conventional for seal strengths to increase when varying the sealing temperature (see figure 19, where the resin lump strength increased from 140-155°C and where the seal strength at 140°C was similar to the peel strength of the weakly sealed portion at 145°C).  
To thus modify Kinigakis and to use the same resin material for the permanent and easy peel seal and to control the heat and time of sealing for controlling the sealing strength would have been obvious to one having ordinary skill in the art, as the art suggests that the use of resins, as well as time and temperature control have been conventional expedients for controlling the strength of the seal.  

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 16 above, which relies on Kinigakis (US 20070104395) as the primary reference, and in further view of Holloway (US 4279344).
Regarding claim 36, Kinigakis teaches that the package can be composed of a multilaminate structure of polypropylene, polyethylene terephthalate and barrier materials such as metal foil (see paragraphs 42, 44, 45).  
Claim 36 differs in the specific order of the laminate layers.  
Holloway teaches packages for food, where it has been conventional in the art to use an outer layer of polyethylene terephthalate as a protection layer; a middle aluminum foil layer as a barrier layer, and an inner sealing layer of polypropylene (see at least, the abstract).  As Kinigakis already teaches these same materials as part of the multi-laminate structure, to modify Kinigakis and to use an outer PET layer, an inner polypropylene sealing layer and a barrier aluminum foil layer there-between would have been obvious to one having ordinary skill art for the art recognized purpose of using conventional materials in their conventional positions for providing protection, barrier properties and sealing properties to the package. 

Claims 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 16 above, which relies on Kinigakis (US 20070104395) as the primary reference, and in further view of Inoue (US 20040134802) and Pahlberg (US 20080004594).
Further regarding claim 31, it is noted that Inoue teaches a first and second linear portion of the peelable seal, between the respective first and second elongated and longitudinal portions, where the shape of the peelable seal has been used for controlling the peeling of the seal (paragraphs 57-58).  The purpose of Inoue’s peelable seal configuration is similar to that already suggested by Schellhaass and Komatsu, of facilitating peeling of the seal.  To thus modify the combination and use another conventional configuration for a peelable seal, such that the peelable seal forming the apex as taught by Schellhaass and Komatsu further includes linear portions between the apex portion and the longitudinal permanent seals, would have been obvious to one having ordinary skill in the art as a substitution of one configuration of peelable seal for another, both recognized for facilitating peeling of the seal.
Regarding claim 37, the combination as applied to claim 31 already teaches a first and second linear portion of the peelable seal, between the respective first and second elongated and longitudinal portions, where the shape of the peelable seal has been used for controlling the peeling of the seal, as already discussed above.   There is a convex portion formed by the first and second elongated portion and the first and second flexible wall, and where the convex portion would have had a height. 
Claim 37 differs in specifically reciting that the height of the confect portion is at least 2mm with respect to the first and second linear portions.
 Regarding the specific height of the convex portion with respect to the first and second linear portions, it is noted that it is not seen that patentability can be predicated on the specific height of the convex portion, as the prior art already teaches a convex portion for controlling the peeling of a peelable seal, such that the specific height would have been an obvious matter of engineering and/or design based on controlling the degree of peelability of the seal.  Nonetheless, Inoue further teaches providing a first and second elongated portion joined together at an apex, where the apex has been advantageous for being able to facilitate opening of the peelable seal (see paragraphs 57-58) and where first and second linear portions of the peelable seal are between the first and second elongated seals and respective first and second longitudinal portions.  While not specific as to the height of the convex portion, Pahlberg teaches peelable seals comprising a first and second elongated portion forming an apex, together with first and second linear portions (see figure 5).  Pahlberg further teaches that the height of the convex portion can be 30mm compared to the first and second linear portions, for example (paragraph 95), for the purpose of providing easier opening of a stronger seal (see paragraph 93).  
As the combination already teaches a peelable seal with an apex, to modify the combination so as to have the convex portion of the apex be 30mm in height compared to the linear portions, would have been obvious to one having ordinary skill in the art for the purpose of providing a strong seal that can be more easily opened.

Response to Arguments
On pages 8-9 of the response, regarding Figure 1A of Tanaka, Applicant urges that the reference does not teach a permanent seal increasing in width but rather, teaches that there is a weakly sealed portion at 4, having a V-shaped portion at 11 and where the bag is opened by grasping and pulling flaps 3 to peel open the weakly sealed portion toward the V-shaped portion 11 and then is opened to the rearmost end of the package, thus teaching that there is no permanent seal increasing in width.  On page 10 of the response, Applicant urges that the weakly sealed portion 4 can be opened in its entirety and that even though Tanaka discloses that “it is possible to restrain the sealing strength of the weakly sealed portion in front of the position indicated by the dividing line 12,” and where “the peeling strength is set to suddenly become large at the position indicated by the dividing line 12, that this is a temporary seal and not a permanent seal, because at column 14, lines 7-16, Tanaka discloses that the rear inverted V-shaped sealed portion 11 is further opened.  Applicant urges that becoming more difficult to peel is not a permanent seal, since a permanent seal is never opened and not part of a weakly sealed portion.  
These urgings have been acknowledged and considered but are seen to be moot in view of the new grounds of rejection as presented in this Office Action.  While Tanaka was relied on to teach a change in width of distal from an opening, it is noted that the combination as presented herein is seen to teach permanent seals (i.e. seals that are not intended to be separated) that have a portion which increases in width in a direction toward the bottom of the container.  

On page 11 of the response, regarding figure 8 of Tanaka, Applicant urges that Tanaka teaches a weakly sealed portion formed in the shape of a letter V, thus suggesting that this is not a permanent seal but rather a seal designed to be peeled.  Applicant further urges on page 12 of the response, that  while Tanaka discloses an increased peeling force to halt peeling, this is temporary and that the seal regions past the peel line 12 are still peelable.
These urgings are moot in view of the new grounds of rejection as presented in this Office Action.   

On pages 12-13 of the response regarding Loyd, Applicant urges that Loyd teaches gradient seals that have a seal strength that are openable along their length with varying degrees of force, and therefore are not permanent seals.
It is noted however, that the rejection as presented in this Office Action does not rely on Loyd to teach gradient seals.

On pages 14-15 of the response Applicant urges that modification of Vadhar in view of Tanaka and Loyd would destroy the functionality of Vadhar because Tanaka and Loyd both disclose temporary seals that are desired to be opened by the consumer and not to prevent delamination of a permanent seal.  Thus, Applicant urges that modification in view of Tanaka and Loyd would change the principle operation of Vadhar.
This urging is seen to be moot in view of the new grounds of rejection as presented in this Office Action.  

On pages 15-16 of the response, Applicant urges that Tanaka and Loyd do not teach a permanent seal  that increases in a width dimension and that the Office Action appears to take official notice regarding the particular features of claims 26 and 27.
While the Tanaka and Loyd references were relied on to teach that increasing a width in a direction toward a bottom of a package can increase the strength of the seal, it is noted that this urging is seen to be moot in view of the new grounds of rejection as presented in this Office Action.  

Further on page 16-17 of the response, Applicant urges that the increase in width of the permanent seals along the first and second portions is disclosed as reducing suction when releasing wet and viscous contents from the bag.
This argument is not seen to be commensurate in scope with the claims, which do not recite that the contents are wet and viscous.  Furthermore, it is noted that the claims only require “at least one portion” of the at least one permanent seal to increase in a width dimension in a direction distal to the apex.  In any case, the combination as presented in this Office Action teaches an increase in width of the permanent seals which appear to provide a shape to the package as disclosed in Applicant’s drawings.

On pages 17-18 of the response, Applicant urges that the use of multiple references to teach the limitations of claims 17-25 or 28-34 thus relies on impermissible hindsight to arrive at the features of these claims.
This urging is not seen to be sufficient to overcome the rejections as presented in this Office Action.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the prior art references provide motivation to arrive at the structure of the dependent claims and therefore, is not seen to rely on hindsight to arrive at the claimed structural elements.
On pages 18-19 of the response, Applicant urges that Tanaka discloses only temporary peelable seals in a weakly sealed portion and makes no reference to any permanent seals and therefore, Tanaka cannot teach or suggest a difference in curing permanent versus temporary seals, as none of Tanaka’s seals are permanent. 
This urging is not seen to be sufficient to overcome the rejection as presented in this Office Action.  It is noted that Tanaka teaches that the concept of curing using differing temperatures can clearly alter the seal strength.  It would have been obvious to one having ordinary skill in the art, that the concept of using differing temperatures would also have been applicable for controlling the seal strength of permanent seals compared to peelable seals.  This is further supported by Henderson teaching that the strength of the resultant seal can be adjusted by varying the amount of heat, pressure and time applied to the seal (see paragraph 34). At paragraph 34, Henderson also teaches varying the temperature and pressure to vary the strength of a seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dytchkowskyj (20150284144) discloses increasing seal width distal to the top of the pouch (see figure 6B, item 50), where variance of seal width has been known in the art to increase beam strength as desired (see paragraph 50).  
Laske (US 20050089250) discloses an increase in width of a seal from a top of a pouch toward a bottom of a pouch (figure 4).
Smith (US 4498591) discloses an increase in width of a seal from a top of a pouch toward a bottom of a pouch (figure 2, item 26)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIREN A THAKUR/Primary Examiner, Art Unit 1792